Citation Nr: 0844332	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  07-06 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to education benefits under the Dependents' 
Educational Assistance (DEA) Program (Chapter 35, Title 38).


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel







INTRODUCTION

The veteran served on active duty from May 1946 to November 
1948.  The appellant is his daughter.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 administrative 
determination, which found that the appellant was not 
entitled to DEA benefits under Chapter 35.

The Board notes that the appellant submitted copies of her 
school transcripts without a waiver of review by the agency 
of original jurisdiction after the December 2006 statement of 
the case (SOC) was issued.  However, as the claim before the 
Board is being denied as a matter of law, as will be 
discussed below, the Board finds these records are not 
pertinent and may proceed with the adjudication of the claim. 


FINDINGS OF FACT

1.  The veteran in this case died on October [redacted], 1985.

2.  The appellant, the veteran's daughter, was born on 
February [redacted], 1961, attained the age of 18 in February 1979 
and the age of 26 in February 1987.

3.  The appellant filed an application for Chapter 35 DEA 
benefits in September 2006. 

4.  The appellant's period of eligibility for Chapter 35 DEA 
benefits expired, and there is no indication that she meets 
any of the legal criteria for an extension of the period of 
eligibility for educational assistance.


CONCLUSION OF LAW

The criteria for entitlement to DEA benefits under Chapter 
35, Title 38, United States Code, as a child of the veteran, 
have not been met. 38 U.S.C.A. §§3501, 3512, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 21.3021, 21.3040, 21.3041, 
21.3135 (2006 & 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007), with 
implementing regulations published at 66 Fed. Reg. 45, 620 
(Aug. 29, 2001) (now codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.316(a) (2008), describes VA's 
duty to notify and assist claimants in substantiating claims 
for VA benefits.  

In a case such as this, where the pertinent facts are not in 
dispute and the law is dispositive, there is no additional 
information or evidence that could be obtained to 
substantiate the claim, and the VCAA is not applicable.  See 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (citing Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that VCAA 
does not apply where there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the claimant in 
substantiating his claim).  See also Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994); see also Manning v. Principi, 16 Vet. 
App. 534 (2002); Mason v. Principi, 16 Vet. App. 129 (2002); 
Livesay v. Principi, 15 Vet. App. 165 (2001); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  


As will be discussed in further detail below, the appellant's 
claim is being denied solely because of a lack of entitlement 
under the law.  Accordingly, the Board has decided the appeal 
on the current record without any further consideration of 
the VCAA.  

II.  Analysis

The material facts in this case are not in dispute.  The 
record reflects that, in September 2006, the appellant filed 
an Application for Survivors' and Dependents' Educational 
Assistance (VA Form 22-5490) for school attendance at 
Tarleton State University.  On this application, the 
appellant reported that her expected enrollment date was 
August 2006.  She listed her birthday as February [redacted], 1961.  
She did not indicate the date of her father's death.  
Development by the RO revealed that the veteran died on 
October [redacted], 1985.  

The appellant maintains that she was unaware of her possible 
entitlement to educational assistance benefits until 
September 2006.  See VA Form 9 Appeal, January 2007.  She 
further asserts that, as such, she should be entitled to 
current educational benefits or reimbursement of costs for 
her education when she was attending Central Texas College 
from 1982 to 1990.  Id.

Basic eligibility for Chapter 35 benefits is established in 
one of several ways, including: (1) being the child of a 
veteran who died of a service-connected disability; (2) being 
the child of a veteran who died while having a disability 
evaluated as total and permanent in nature resulting from a 
service-connected disability; and (3) being the child of a 
veteran who has a total and permanent disability rating 
resulting from a service-connected disability.  38 U.S.C.A. 
§ 3501(a)(1)(A) (West 2002); 38 C.F.R. § 21.3021 (2008).

The basic beginning date of an eligible child's period of 
eligibility for DEA benefits is her 18th birthday, or on the 
successful completion of secondary schooling, whichever 
occurs first.  38 U.S.C.A. § 3512 (West 2002 & Supp. 2007); 
38 C.F.R. §21.3041(a), (b) (2008).  The basic ending date for 
DEA benefits is generally the earlier of the date of the 
child's 26th birthday or the date the veteran is no longer 
permanently and totally disabled.  Id.  As the appellant 
turned 26 in February 1987, the eligibility period has 
expired.  

The Board notes, however, that the basic ending date for 
eligibility for educational assistance may be extended in 
certain situations.  Specifically, under 38 C.F.R. 
§21.3041(g), if an eligible child suspends pursuit of his or 
her program due to conditions that VA determined to be beyond 
the child's control, VA may extend the period of eligibility 
ending date.  38 C.F.R. §21.3041(g) (2008).  VA may not, 
however, grant an extension beyond the age of 31 to those 
children whose period of eligibility ending date is subject 
to an age limitation.  Id.  As the appellant is over the age 
of 31 and her period of eligibility ending date is subject to 
an age limitation, as discussed above, the ending date for 
eligibility may not be modified.  

Under 38 C.F.R. §21.3041(h), if, during an eligible child's 
period of eligibility, as described in paragraphs (a) through 
(g) of this section, but after September 10, 2001, the 
eligible child is ordered to active duty or involuntarily 
ordered to full-time National Guard duty, VA will grant an 
extension of the child's period of eligibility.  38 C.F.R. 
§21.3041(h) (2008).  As the appellant's period of eligibility 
has already expired, and there is no evidence that she was 
ever ordered to active duty or involuntarily ordered to full-
time National Guard duty, the ending date for eligibility may 
also not be extended under this provision.

The Board acknowledges that, during the course of this 
appeal, the regulations involving eligibility for educational 
assistance were modified.  The Board has applied the revised 
regulations.  However, even applying the regulations in 
effect at the time the appellant submitted her claim, she 
would still not be eligible for educational assistance 
benefits.  The former regulations provide that, in no case, 
will the modified ending date extend beyond the eligible 
person's 31st birthday.  38 C.F.R. § 21.3041(d) (2006).  As 
the veteran was born in 1961, she is prevented from being 
eligible under a modified ending date under the former 
regulations.

The Board has considered the appellant's contentions that she 
should be reimbursed for past education expenses, due to the 
fact that she was unaware of her eligibility.  See VA Form 9 
Appeal, January 2007.  Alleged ignorance, however, cannot be 
used as an excuse for failure to follow a promulgated 
regulation; persons dealing with the United States Government 
are charged with knowledge of Federal statutes and lawfully 
promulgated agency regulations, regardless of actual 
knowledge or hardship resulting from innocent ignorance.  See 
Morris v. Derwinski, 1 Vet. App. 260, 265 (1991), citing Fed. 
Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-85 (1947); see 
also Velez v. West, 11 Vet. App. 148, 156-57 (1998).

In summary, the evidence of record shows that the eligibility 
period for entitlement to educational benefits has expired.  
The Board is bound by the laws enacted by Congress, the 
regulations of the Department, the instructions of the 
Secretary, and the precedent opinions of the chief legal 
officer of the Department.  38 U.S.C.A. § 7104(c) (West 
2006).  The law passed by Congress specifically prohibits the 
payment of VA educational benefits to those who do not meet 
the eligibility requirements.

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the United 
States Court of Appeals for Veterans Claims (Court) held that 
where the law and not the evidence is dispositive, the claim 
should be denied due to the lack of entitlement under the 
law.  Due to the fact that the period of eligibility for 
educational assistance has expired, the appellant is not 
legally entitled to educational benefits and her claim must 
be denied.



ORDER

Entitlement to education benefits under the DEA Program 
(Chapter 35, Title 38) is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


